Title: To James Madison from Thomas E. Birch, 17 March 1809 (Abstract)
From: Birch, Thomas E.
To: Madison, James


17 March 1809, Inglesville, Montgomery County, Virginia. A native of the British West Indies, Birch solicits a naval commission on the basis of his experience under Horatio Nelson and other British commanders and with Stephen Decatur, Sr., aboard the Rising Sun in the Revolution. Since 1793 he has been “engag⟨ed⟩ in the education of the Columbian youth,” while publishing books on elocution. These books, The Virginian Orator and the Republican Speaker, “will indicate to your Excellency my politics.”
